PER CURIAM.
These appeals by the plaintiff are from the dismissal of a complaint and the dismissal of a counterclaim and third party complaint in a separate suit. The plaintiff concedes that if the complaint, which is the subject of the first appeal, was properly dismissed, the dismissal of the counterclaim and the third party complaint in the subsequent suit was proper.
The plaintiff claimed an interest in real property but was unable to produce a writing to support said claimed interest. The dismissal of the complaint was proper under Section 689.01, Florida Statutes (1977). See Anderson v. Tower Amusement Co., 120 Fla. 476, 163 So. 11 (1935).
Affirmed.